Citation Nr: 0830086	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Seattle, 
Washington.  In a February 2004 decision, the Seattle RO, in 
pertinent part, denied service connection for a low back 
disability.  In an August 2004 determination, the Seattle RO, 
in relevant part, denied service connection for 
post-traumatic stress disorder (PTSD).  

Due to a change in the location of the veteran's residence, 
his appeal was transferred to the jurisdiction of the RO in 
Oakland, California in January 2006.  

The issue of entitlement to service connection for a low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.  

2.  The veteran did not serve in combat.  

3.  The veteran's claimed in-service stressors [which include 
being ridiculed by superiors for being unable to do proper 
push-ups (due to his back problems), ordered to crawl along a 
hallway and "make sounds like a worm," ordered to wear a 
"slow man" sign and a permanent "slow man" vest for having 
difficulty keeping up in company runs and marches, sentenced 
to extra KP duty, given "latrine duty" for falling behind 
in his training, and tied down to his top bunk with sheets] 
are not corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, March 2004 and November 2007 letters 
notified the veteran of the criteria for his PTSD claim.  In 
addition, these documents informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The November 2007 letter also notified the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, as 
the Board will discuss in the following decision, the 
criteria for the veteran's PTSD claim have not been met.  
Thus, no rating or effective date will be assigned, and there 
can be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, only the March 2004 correspondence was issued prior 
to the initial adjudication (and denial) of the veteran's 
PTSD claim in August 2004.  Importantly, however, the timing 
defect of the later correspondence (in November 2007) was 
cured by the AMC's subsequent readjudication of the PTSD 
issue and issuance of a supplemental statement of the case 
later in November 2007.  Pelegrini II.  See also VAOPGCPREC 
7-2004 (July 16, 2004) and Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  [The RO 
has made several attempts to obtain medical records used in 
support of a grant of Social Security Administration 
disability benefits to the veteran.  Such documents are, 
however, not available.]  The veteran has undergone a 
pertinent VA examination.  

Despite repeated requests, the veteran has failed to provide 
the necessary detail to verify his purported in-service 
stressors.  In fact, when asked most recently at the personal 
hearing conducted before the undersigned Veterans Law Judge 
at the RO in June 2008 to describe his in-service stressors, 
the veteran simply responded that, during his active military 
duty, he was "made the permanent slow man . . . [which meant 
that he got] more KP [duty,] . . . [was] put . . . in . . . 
[a] dumpster, . . . [and was] call[ed] . . . names."  
According to the veteran's testimony, he believed that his 
previously-submitted descriptions of these in-service 
stressors were adequate.  Hearing transcript (T.) at 14-15.  

The Board has carefully considered the description of the 
veteran's in-service stressors (as he provided at the June 
2008 hearing and in the multiple written statements that he 
submitted during the current appeal) and finds that such 
descriptions are of insufficient detail to submit to the 
appropriate verification agency.  Of particular significance 
to the Board is the fact that the veteran has failed to 
comply with multiple requests for specific and detailed 
information concerning his purported in-service stressors.  
See Wood v. Derwinski, 1 Vet. App. 191 (1991) & Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (in which the Court held 
that VA's duty to assist is not a one-way street and that, if 
a veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  Due to the lack of 
specificity of the veteran's purported stressors, a remand to 
accord him another opportunity to submit the necessary 
information-or to forward the general data that he has 
submitted to the appropriate corroborating agency-is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, the veteran has 
received treatment for a psychiatric condition variously 
characterized as recurrent major depression, an anxiety 
disorder not otherwise specified, bipolar disorder, and PTSD.  
Despite the diagnoses of PTSD, however, all of the criteria 
of 38 C.F.R. § 3.304(f) have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records are negative 
for any foreign and/or sea service and for any engagement in 
combat; award of any decoration, medal, or badge indicative 
of involvement in combat; or receipt of wounds as a result of 
action with enemy forces.  As such, the veteran's statements 
alone are not sufficient to establish the occurrence of the 
claimed stressor(s), and his testimony must be corroborated 
by credible supporting evidence.  Cohen, supra.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  Thus, the primary issue in 
the present case is whether the veteran's reported in-service 
stressors can be corroborated.  This matter is an 
adjudicatory question involving both consideration of the 
facts as presented as well as the credibility of the evidence 
contained in the instant record.  

Throughout the current appeal, the veteran has maintained 
that, each time that he had sought treatment for back 
complaints during service, he was returned to full duty and 
subjected to much hazing and verbal abuse.  In particular, he 
asserted that superior officers ridiculed him (in front of 
fellow servicemen) for being unable to do proper push-ups 
(due to his back problems), ordered him to crawl along a 
hallway and "make sounds like a worm," ordered him to wear 
a "slow man" sign and a permanent "slow man" vest for 
having difficulty keeping up in company runs and marches, 
sentenced him to extra KP duty, and gave him "latrine duty" 
for falling behind in his training.  He also described an 
episode in which he was tied down to his top bunk with 
sheets.  See, e.g., T. at 14-15.  

Despite repeated requests, the veteran has not provided more 
specific information concerning these claimed events.  In 
fact, in a statement received at the Seattle RO in April 2004 
in which he discussed his purported stressors, he noted that 
he was unable to recall the exact dates of any of these 
events.  

In May 2005, the veteran submitted the names of fellow 
servicemen who had purportedly witnessed his in-service 
hazing and abuse.  As the veteran did not, however, know the 
addresses of these fellow servicemen, he was unable to 
provide such information to the RO.  The Oakland RO located 
the address of only one of these witnesses and attempted to 
contact that particular witness but received no response.  

The Board acknowledges that, in a May 2006 statement, a 
friend who had known the veteran for over 42 years (including 
prior to the veteran's service) described a change in the 
veteran's personality after his return home from military 
service.  In particular, the friend explained that, in April 
2006, he had observed the veteran having nightmares which 
were manifested by "screaming, acting out, [and] flailing 
his arms."  The friend concluded that "those stressors 
which caused this change in . . . [the veteran's] personality 
from the guy I knew before service were as a result of 
incidents that occurred while he was in the Army in 1969."  
Significantly, however, the friend did not specifically 
identify any of the veteran's purported in-service stressors 
or assert that he had served with the veteran in 1969 and, as 
such, had personally observed any of these claimed events.  

Available service records indicate that, in August 1969, the 
veteran was found to be unsuitable for military duty due to a 
character and behavior disorder and an inability to adjust to 
"the stresses required by the necessary restrictions of Army 
life."  He was discharged in the following month.  

Significantly, however, service treatment records are 
negative for any confirmation of the veteran's purported 
in-service stressors and for findings of a psychiatric 
disability such as PTSD.  While the veteran reported nervous 
trouble at the August 1969 separation examination, he had a 
normal psychiatric evaluation at that time.  

Available evidence of record (including the service medical 
and personnel records) does not support any of the veteran's 
purported in-service stressors.  He has failed to provide 
more specific information of his purported in-service 
stressors such that they could be verified.  In fact, while 
he has described several purported hazing and verbal abuse 
incidents during his active military duty, he has not 
asserted that he was subjected to an actual life-threatening 
situation or to personal (physical) assault.  The Board must 
conclude, therefore, that the veteran's claimed in-service 
stressors have not been corroborated.  In such circumstances, 
consideration of the third requirement for a grant of service 
connection for PTSD (concerning the existence of medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor) is not necessary.  38 C.F.R. 
§ 3.304(f) (2007).  See also, Reonal v. Brown, 5 Vet. 
App. 458 (1993) (in which the Court stipulated that a medical 
opinion based on an inaccurate factual premise is not 
probative).  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  


REMAND

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id.  38 C.F.R. § 3.304(b)(1).  

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound 
condition is rebutted, "then the veteran is not entitled to 
service-connected benefits."  Wagner, 370 F.3d at 1096.  

On examination upon enlistment in February 1969 in the 
present case, the veteran reported that, six months prior to 
entry, he had fallen at work and hurt his back.  According to 
the veteran, treatment included cortisone shots for severe 
back pain.  [Indeed, private medical records reflect 
treatment for sacroiliac sprain after stepping on a swivel 
chair and falling on his posterior portion in July 1968.]  

The report of the February 1969 enlistment examination also 
notes the veteran's complaints of recurrent back pain and 
acknowledges that X-rays taken of his back at the time of the 
pre-service treatment showed spondylolisthesis.  [In this 
regard, the Board notes that X-rays taken of the veteran's 
lumbosacral spine in August 1968 illustrated spondylosis at 
L5 without vertebral shift.]  X-rays taken of the veteran's 
lumbosacral spine two weeks after entry into service in 
February 1969, however, were normal with no demonstration of 
spondylosis.  Also, a May 1969 notation specifically states 
that radiographic films of the veteran's lumbosacral spine 
showed no spondylosis or spondylolisthesis.  

According to the subsequent service treatment records, the 
veteran periodically complained of low back pain.  Physical 
examinations were, however, consistently negative.  Although 
the veteran described "back trouble" at the August 1969 
separation examination, a physical examination conducted at 
that time demonstrated a normal spine.  

At a post-service VA outpatient treatment session conduced in 
November 2003, the veteran described intermittent back pain 
since military service.  X-rays taken of his lumbosacral 
spine in November 2002 showed significant degenerative disc 
disease between the last lumbar and first sacral-type 
segments as well as some hypertrophic sclerosis at the facet 
joints at the lumbosacral level.  Magnetic resonance 
imagining (MRI) completed on his lumbar spine in January 2004 
illustrated mild retrolisthesis of L3 posteriorly on L4 with 
minimal posterior bulge and mild facet hypertrophy, minimal 
circumferential bulge at L4-L5 and mild facet hypertrophy, 
mild retrolistheis at L5-S1 with mild posterior disc bulge 
and facet hypertrophy, and moderate bilateral L4-L5 and 
severe bilateral L5-S1 foraminal stenosis.  

Following a January 2004 examination of the veteran's spine, 
a VA physician diagnosed degenerative disc disease of the 
lumbar spine.  In a February 2004 addendum, the examiner 
acknowledged the results of the MRI conducted on the 
veteran's lumbar spine in the prior month.  

As this discussion illustrates, the veteran's pre-service 
back injury was noted on his February 1969 enlistment 
examination.  Although at that time he described recurrent 
back pain, he admitted that he had completed treatment for 
the pre-service injury "with no major [spinal] disorder."  
Further, subsequent service treatment records note the 
veteran's periodic complaints of low back pain but provide no 
competent evidence of a diagnosed lumbar spine disorder-or 
objective low back pathology.  In fact, the first diagnoses 
of lumbar spine disabilities were not made until many years 
after the veteran's separation from service.  

Prior to, during, and after military service, however, the 
veteran has consistently complained of low back pain.  
Significantly, the veteran is competent to discuss the 
continuity of his low back symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the 
January 2004 VA examiner did not have access to, and thus an 
opportunity to review, the veteran's claims folder in 
conjunction with that examination and did not discuss the 
etiology of the veteran's diagnosed lumbar spine disorders.  
Consequently, the Board finds that a remand of the veteran's 
low back claim is necessary.  

On remand, the veteran should be given an opportunity to 
undergo a current VA examination that addresses the nature, 
extent, and etiology of his lumbar spine pathology.  On 
examination, the examiner should have access to, and an 
opportunity to review, the veteran's claims folder in 
conjunction with the evaluation.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of his low back 
disability(ies).  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
X-rays, should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any (and all) low back 
disability(ies) diagnosed on 
examination, the examiner should 
address the following questions:  

a.  Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the diagnosed low back disability 
existed prior to the veteran's entry 
into the military?  

b.  If not, is it at least as likely as 
not (i.e., a 50 percent probability or 
greater), that such a disorder had its 
clinical onset in service or is 
otherwise related to active service?  

c.  If it is clear and unmistakable 
that the veteran had a low back 
disability prior to his entry into the 
military, is it clear and unmistakable 
that the disability underwent no 
chronic or permanent increase in 
severity during service?  

d.  If it is clear and unmistakable 
that the veteran had a low back 
disability prior to his entry into the 
military, and it is debatable whether 
it underwent a chronic or permanent 
increase in severity during service, is 
it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
any increase in severity during service 
was due to the natural progress of the 
condition?  

Complete rationale should be given for 
all opinions reached.  

2.  Following the completion of the 
above, the issue of entitlement to 
service connection for a low back 
disability should be re-adjudicated.  
If the decision remains in any way 
adverse to the veteran, he should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


